 



Execution Copy





 

First Amendment to Credit Agreement

 

This First Amendment to Credit Agreement (herein, this “Amendment”) is entered
into as of March 15, 2013 (the “First Amendment Effective Date”), among GFA
Brands, Inc., a Delaware corporation (“GFA”), UHF Acquisition Corp., a Delaware
corporation (“UHF”), Udi’s Healthy Foods, LLC, a Colorado limited liability
company (“Udi’s,” and together with GFA and UHF, each a “Borrower” and
collectively, the “Borrowers”), Boulder Brands, Inc. (formerly known as Smart
Balance, Inc.), a Delaware corporation (the “Parent”), as a Guarantor, the
direct and indirect Subsidiaries of the Borrowers from time to time party to the
Credit Agreement (hereafter defined), as Guarantors (together with the Parent,
the “Guarantors”), the several financial institutions listed on the signature
pages hereto, as Lenders (the “Lenders”), and Bank of Montreal, a Canadian
chartered bank acting through its Chicago branch, as Administrative Agent (the
“Administrative Agent”).

 

Preliminary Statements

 

A. The Borrowers, the Parent, the Lenders and the Administrative Agent are
currently party to that certain Credit Agreement dated as of July 2, 2012 (such
Credit Agreement, as the same has been amended, supplemented or otherwise
modified prior to the date hereof, being referred to herein as the “Credit
Agreement”). All capitalized terms used herein without definition shall have the
same meanings herein as such terms have in the Credit Agreement.

 

B. On December 31, 2012, (i) the Parent changed its name from Smart Balance,
Inc. to Boulder Brands, Inc., (ii) Glutino USA, Inc., a Delaware corporation
(“Glutino”), merged with and into GFA, with GFA as the surviving entity and
(iii) SB Glutino, L.P., a Delaware limited partnership (“SB Glutino”), merged
with and into GFA, with GFA as the surviving entity.

 

C. The Borrowers have elected to increase the aggregate amount of the Revolving
Credit Commitments pursuant to the provisions of Section 1.16 of the Credit
Agreement (the aggregate amount by which the Revolving Credit Commitments are
increased is hereby referred to as the “Specified Increase”), the Lenders
identified on the Increase Request attached hereto as Exhibit A (the “Increase
Lenders”) have agreed to provide such Specified Increase and the Administrative
Agent is willing to consent to such election, in each case subject to the
applicable terms and conditions set forth in this Amendment.

 

D. The Borrowers have requested that the Lenders make certain amendments to the
Credit Agreement, and the Lenders are willing to agree to such amendments,
subject to the applicable terms and conditions set forth in this Amendment.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 



 

 

 



Section 1. Specified Increase.





 

Subject to the satisfaction (or waiver by the Administrative Agent) of the
conditions precedent set forth in Section 3 below:

 

1.1. Each Increase Lender, by its acceptance hereof, severally agrees:

 

(a) (i) to make Revolving Loans to the Borrowers subject to the terms and
conditions of the Credit Agreement (after giving effect to this Amendment),
including, without limitation, Section 1.2 of the Credit Agreement and (ii) to
become bound for all purposes of the Credit Agreement (after giving effect to
this Amendment) and each other Loan Document as a “Revolving Credit Lender” and
“Lender”; and

 

(b) to make on the First Amendment Effective Date, Revolving Loans in an amount
sufficient such that, after giving effect to such advance and the prepayment of
any outstanding Revolving Loans held by any Revolving Credit Lender(s) whose
Revolving Credit Commitment is not increased pursuant to Section 1.16 of the
Credit Agreement, each Revolving Credit Lender (including, for the avoidance of
doubt, each Increase Lender) shall have outstanding its Revolver Percentage of
Revolving Loans.

 

1.2. For the avoidance of doubt, the Specified Increase shall be deemed an
“Increase” for all purposes of Section 1.16 of the Credit Agreement.

 

1.3. The Lenders hereby confirm and agree that the five (5) Business Day notice
requirement set forth in Section 1.16 of the Credit Agreement shall be deemed
satisfied with respect to the Specified Increase contemplated by this Section
1.1.

 

Section 2. Amendments.

 

Subject to the satisfaction (or waiver by the Administrative Agent) of the
conditions precedent set forth in Section 3 below, the Credit Agreement is
hereby amended as set forth below:

 

2.1. The introductory paragraph of the Credit Agreement is hereby amended in its
entirety and as so amended shall be restated to read as follows:

 

This Credit Agreement is entered into as of July 2, 2012, by and among GFA
Brands, Inc., a Delaware corporation (“GFA”), UHF Acquisition Corp., a Delaware
corporation (“UHF”), Udi’s Healthy Foods, LLC, a Colorado limited liability
company (“Udi” or “Target”), Boulder Brands, Inc. (formerly known as Smart
Balance, Inc.), a Delaware corporation (the “Parent”), as a Guarantor, the
direct and indirect Subsidiaries of the Borrowers from time to time party to
this Agreement, as Guarantors, the several financial institutions from time to
time party to this Agreement, as Lenders, and Bank of Montreal, a Canadian
chartered bank acting through its Chicago branch, as Administrative Agent as
provided herein. All capitalized terms used herein without definition shall have
the same meanings herein as such terms are defined in Section 5.1 hereof.

 



-2-

 

 

2.2. The defined terms “Capital Expenditures,” “EBITDA,” “Revolving Credit
Commitment” and “Total Funded Debt” appearing in Section 5.1 of the Credit
Agreement are each hereby amended in their entirety and as so amended shall be
restated to read as follows:

 

“Capital Expenditures” means, with respect to any person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such person in
accordance with GAAP (excluding (i) normal replacements and maintenance which
are properly charged to current operations, (ii) any expenditures made with the
proceeds of any Disposition permitted under Section 8.10 hereof, to the extent
that the proceeds therefrom are permitted to be reinvested pursuant to
Section 1.9(b) hereof, (iii) expenditures which are contractually required to
be, and are, reimbursed in cash by an unrelated third party to the Parent, the
Borrowers or any of their respective Subsidiaries during such period of
calculation, (iv) that portion, if any, of (A) any Permitted Acquisition
effected pursuant to Section 8.9(h) hereof or (B) any other Acquisition effected
pursuant to the Foreign Investment Basket, which in either case would be
required to be accounted for as a capital expenditure in accordance with GAAP,
and (v) capitalized interest). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.

 

“EBITDA” means, with reference to any period, Net Income for such period plus
the sum, without duplication, of (i) all amounts deducted in arriving at such
Net Income amount in respect of (a) Interest Expense for such period, (b) Taxes
for such period, (c) depreciation of fixed assets and amortization of intangible
assets for such period, (d) non-cash equity compensation (including, without
limitation, dividend equivalent rights with respect to stock options, restricted
stock units, phantom stock or similar compensation-based plans or arrangements),
(e) non-cash warrant expenses, (f) any write off or amortization of deferred
financing costs, (g) any net after tax extraordinary gains or losses or income
or expense or charge reducing (or increasing) Net Income with respect to such
period or any other non-recurring expenses, losses and charges reducing Net
Income with respect to such period which (in the case of such non-recurring
expenses, losses and charges) do not represent a cash item in such period or any
future period, (h) fees and expenses incurred in respect of the execution and
delivery of this Agreement, the Closing Date Acquisition and the related
transactions, (i) in connection with the Closing Date Acquisition and any future
Permitted Acquisitions any net after tax extraordinary, nonrecurring or unusual
gains or losses or income or expense or charge (less all fees and expenses
relating thereto), whether cash or non-cash, including, bonuses payable, any
“change of control” payments, and expenses in connection with the exercise of
stock options by certain holders of options in the Target and/or the Acquired
Business that is the subject of such Permitted Acquisition, (j) all costs
incurred in connection with implementing synergies as part of the Closing Date
Acquisition for such period, provided that no more than $3,000,000 in the
aggregate may be added back pursuant to this clause (j) during the term of this
Agreement and all such costs and expenses shall have been incurred on or prior
to the last day of the Parent’s fiscal quarter ending December 31, 2014,
(k) non-cash purchase accounting charges incurred during such period, (l)
non-cash losses arising from mark-to-market adjustments of hedging transactions
permitted hereunder, (m) integration or reorganization expenses (including,
without limitation, severance, relocation, plant consolidation and related
items) arising directly or indirectly from the Glutino Acquisition or the
Closing Date Acquisition in an aggregate amount not to exceed $8,500,000;
provided, however, such integration or reorganization expenses must be incurred
and paid on or prior to December 31, 2015, except for lease obligation expenses,
which must be paid on or prior to December 31, 2020, (n) any fees and expenses
related to the Glutino Acquisition to the extent not directly or indirectly paid
by the Borrowers or any Guarantor after the date of the Glutino Acquisition,
provided that (A) no amounts shall be added back pursuant to this clause (n) in
any fiscal quarter of the Parent after its fiscal quarter ending on or about
September 30, 2012, and (B) it being understood and agreed that the aggregate
amount added back pursuant to this clause shall be without duplication of the
specified EBITDA amounts referenced below, (o) settlements or damage awards with
respect to any class-action lawsuit in an amount not to exceed $500,000 during
such period and $2,000,000 in the aggregate during the term of this Agreement,
(p) any write-off of any capitalized fees and expenses with respect to enforcing
the rights of the Parent or its Subsidiaries under any patent or patent
application, (q) the cumulative effect of changes in accounting principles as
required by GAAP, (r) long-term incentive compensation for employees of the
Target or any of its Subsidiaries (to the extent not paid by any Borrower or
Guarantor after the Closing Date), and (s) to the extent incurred during such
period, all costs and expenses in connection with the entering into of the
hedging arrangements required by Section 8.22 hereof, plus (ii) cost savings and
synergies projected by the Parent in good faith to be realized as part of the
Closing Date Acquisition, provided that (A) such projected cost savings and
synergies are reflected in the Initial Projections, (B) no amounts shall be
added back pursuant to this clause in any fiscal quarter of the Parent after its
fiscal quarter ending on or about December 31, 2014, and (C) it being understood
and agreed that the aggregate amount added back pursuant to this clause shall be
equal to $3,000,000 net of the amount of actual salary and benefits cost savings
realized from head count reductions from and after the Closing Date, minus
(iii) all non-cash gains arising from mark-to-market adjustments of hedging
transactions permitted hereunder, minus (iv) income received from the sublease
of any leased location to the extent amounts in respect of such leased location
have been previously added back pursuant to clause (m) above (whether in such
periods or a previous period for which EBITDA was calculated); provided that for
the purposes of calculating the financial maintenance covenants set forth in
Section 8.23 hereof as of the end of each fiscal quarter of the Parent for the
four fiscal quarter period then ended, (A) the “EBITDA” for the Parent and its
Subsidiaries for the fiscal quarters ending September 30, 2011, December 31,
2011 and March 31, 2012 shall for all purposes of this Agreement be deemed to be
$12,681,000, $13,571,000 and $14,564,000, respectively and (B) the “EBITDA” for
the Target and its Subsidiaries for (x) the calendar months ending April 30,
2012 and May 31, 2012 shall for all purposes of this Agreement be deemed to be
$1,419,000 and $1,143,000, respectively and (y) the calendar month ending
June 30, 2012 (and any stub period thereafter through and including the Closing
Date) shall for all purposes of this Agreement be calculated based on the actual
reported numbers for the Target and its Subsidiaries for such calendar month
with adjustments consistent with the adjustments to the Target’s and its
Subsidiaries “EBITDA” results for the previous 11-month period prior to such
calendar month that have already been included in this Agreement for purposes of
compliance with the applicable financial covenants and financial tests (which
adjustments shall include, but not be limited to, management fees, “change of
control” bonuses and expenses incurred in respect of the execution and delivery
of this Agreement, the Closing Date Acquisition and the related transactions).

 



-3-

 

 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrowers hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced, increased or modified at any time or
from time to time pursuant to the terms hereof. The Borrowers and the Lenders
acknowledge and agree that the Revolving Credit Commitments of the Lenders
aggregate $60,000,000 as of the First Amendment Effective Date.

 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness of the Parent and its
Subsidiaries at such time, and (b) all Indebtedness of any other Person which is
directly or indirectly guaranteed by the Parent or any of its Subsidiaries or
which the Parent or any of its Subsidiaries has agreed (contingently or
otherwise) to purchase or otherwise acquire or in respect of which the Parent or
any of its Subsidiaries has otherwise assured a creditor against loss; provided,
however, that Total Funded Debt shall not include (i) the mark-to-market value
of any Swap Contract on any date prior to the termination of such Swap Contract
or (ii) with respect to the foregoing clause (b), Indebtedness of Boulder Brands
Investments or any BBI Entity to the extent such Indebtedness is non-recourse to
the Parent, the Borrowers and the other Guarantors and all assets of the Parent,
the Borrowers and the other Guarantors.

 

2.3. The defined term “Excluded Property” appearing in Section 5.1 of the Credit
Agreement is hereby amended by adding a new clause (xi) at the end thereof to
read as follows:

 

(xi) equity interests in Boulder Brands Investments and any BBI Entity.

 

2.4. Clause (g) of the defined term “Permitted Acquisition” appearing in Section
5.1 of the Credit Agreement is hereby amended in its entirety and as so amended
shall be restated to read as follows:

 

(g) after giving effect to the Acquisition and any Credit Event in connection
therewith, no Default or Event of Default shall exist, including with respect to
the financial covenants contained in Section 8.23 hereof on a Pro Forma Basis
(including in each case the financial results and projections of the Acquired
Business) for the four most recently completed fiscal quarters and for next
succeeding four fiscal quarters based on the financial forecasts prepared
pursuant to clause (e) above; provided, however, that the applicable Total
Funded Debt to EBITDA Ratio calculated on a Pro Forma Basis shall not be greater
than the lesser of (x) 4.25 to 1.0, or (y) 0.25 to 1.0 less than the requirement
set forth in Section 8.23(a) hereof for the most recently completed fiscal
quarter; and

 



-4-

 

 

2.5. Section 5.1 of the Credit Agreement is further amended by adding thereto
new defined terms to appear in the appropriate alphabetical order and to read as
follows:

 

“BBI Entity” means any subsidiary of Boulder Brands Investments.

 

“BBI LLC Agreement” means the limited liability company agreement of Boulder
Brands Investments (as amended, supplemented or otherwise modified from time to
time).

 

“Boulder Brands Investments” means Boulder Brands Investment Group, LLC, a
Delaware limited liability company.

 

“First Amendment Effective Date” means March 15, 2013.

 

“Foreign Investment Basket” is defined in Section 8.9(o) hereof.

 

2.6. Section 5 of the Credit Agreement is hereby amended by adding a new Section
5.4 at the end thereof to read as follows:

 

Section 5.4. Boulder Brands Investment Group, LLC. Notwithstanding anything in
this Agreement or any other Loan Document to the contrary, except as expressly
specified in the proviso to this sentence and the immediately succeeding
sentence, (i) none of Boulder Brands Investments or any BBI Entity shall
constitute a direct or indirect “Subsidiary” of (x) any of the Borrowers or (y)
any Subsidiaries of the Borrowers, for any purpose under this Agreement or any
of the other Loan Documents and (ii) none of the Borrowers or any of their
respective Subsidiaries shall be required to make any representation or warranty
with respect to Boulder Brands Investments or any BBI Entity or otherwise be
required to cause Boulder Brands Investments or any BBI Entity to comply with
any of the terms and provisions of this Agreement or any other Loan Document
(including, without limitation, Sections 1.9, 4, 5.1, 6, 8 and 9 of this
Agreement). Parent may elect at any time upon written notice to the
Administrative Agent to designate Boulder Brands Investments or any BBI Entity
as “Subsidiaries” of the Parent for all purposes under this Agreement and each
of the other Loan Documents so long as Boulder Brands Investments and the
applicable BBI Entity, as the case may be, becomes a Guarantor pursuant to
Section 4.1 hereof.

 



-5-

 

 

2.7. Section 8.7(b) of the Credit Agreement is hereby amended in its entirety
and as so amended shall be restated to read as follows:

 

(b) (i) indebtedness incurred to finance the acquisition, construction,
improvement or repair of any fixed or capital assets and (ii) Capitalized Lease
Obligations, in each case of the Parent, the Borrowers and their respective
Subsidiaries in an amount not to exceed $25,000,000 in the aggregate at any one
time outstanding;

 

2.8. Section 8.9(o) of the Credit Agreement is hereby amended in its entirety
and as so amended shall be restated to read as follows:

 

(o) other Acquisitions, investments, loans, and advances in addition to those
otherwise permitted by this Section 8.9 in an amount not to exceed $30,000,000
in the aggregate at any one time outstanding; provided, however, that no more
than $10,000,000 (the “Foreign Investment Basket”) of such amount may be
outstanding at any time in the form of (1) Acquisitions of foreign Persons or
assets, businesses or divisions located in a jurisdiction outside the United
States of America, or (2) investments, loans and advances in or to any Foreign
Subsidiary, foreign Person or joint ventures organized under the laws of a
jurisdiction outside the United States of America; provided, further, however,
that no more than $10,000,000 of such amount may be outstanding at any time in
the form of an investment by the Parent, any Borrower or any Subsidiary in
Boulder Brands Investments or any BBI Entity;

 

2.9. Section 8.9(q) of the Credit Agreement is hereby amended in its entirety
and as so amended shall be restated to read as follows:

 

(q) investments in an aggregate amount not to exceed the portion, if any, of the
Available Basket Amount on the date of such election that the Borrowers elect to
apply to this Section 8.9(q); provided, however, that the Borrowers may elect to
apply this Section 8.9(q) only if (i) no Event of Default shall have occurred
and be continuing and (ii) the Borrowers are in compliance on a Pro Forma Basis
with the covenants set forth in Section 8.23, in each case for the most recent
period of four consecutive fiscal quarters prior to the date of such investment
for which financial statements are required to be delivered pursuant to
Section 8.5; and provided, further, that in no event shall this Section 8.9(q)
permit (x) investments in Subsidiaries that are not Guarantors in excess of the
amount set forth in Section 8.9(f) hereof or (y) investments in Boulder Brands
Investments and any BBI Entity in an aggregate amount in excess of the amount
set forth in Section 8.9(o) hereof;

 



-6-

 

 

2.10. Section 8.16 of the Credit Agreement is hereby amended in its entirety and
as so amended shall be restated to read as follows:

 

Section 8.16. Burdensome Contracts With Affiliates. Except for (a) transactions
among the Parent, any Borrower and any Guarantor, (b) the Intercompany
Agreements, (c) the entry into the BBI LLC Agreement and any transactions or
activities permitted under, or otherwise contemplated by, the BBI LLC Agreement
and (d) transactions permitted under Sections 8.9, 8.10 and 8.12, none of the
Parent or any Borrower shall, nor shall it permit any Subsidiary to, enter into
any contract, agreement or business arrangement with any of its Affiliates
(other than with Wholly owned Subsidiaries) on terms and conditions which are
less favorable to any Borrower or such Subsidiary than would be usual and
customary in similar contracts, agreements or business arrangements between
Persons not affiliated with each other.

 

2.11. Section 8.19(b) of the Credit Agreement is hereby amended in its entirety
and as so amended shall be restated to read as follows:

 

(b) The Parent shall not engage in any business activities other than
(i) ownership of the equity interests of the Borrowers and its other
Subsidiaries, (ii) activities incidental to maintenance of its corporate
existence, equityholder ownership and ownership of the Borrowers and their
respective Subsidiaries, (iii) performance of its obligations, if any, under the
Intercompany Agreements, (iv) participating in tax, accounting and other
administrative activities as the parent of a consolidated group of companies,
including the Borrowers, (v) the performance or obligations under the Loan
Documents, (vi) the payment of dividends and distributions to the extent
permitted under Section 8.12 hereunder, (vii) issuance of common equity
interests, (viii) issuance of preferred stock (A) in connection with a rights
plan provided such preferred stock does not contain requirements for the payment
in cash, of dividends or other cash distributions on a date earlier than 180
days after the maturity of the Loans and contains covenants no more restrictive
in any respect than the covenants afforded the Administrative Agent and the
Lenders hereunder, or (B) on terms and conditions reasonably acceptable to
Administrative Agent, (ix) Permitted Acquisitions, (x) formation of Subsidiaries
(provided that, to the extent required by Section 4.1 hereof, such Subsidiary
agrees to execute a joinder agreement, substantially in the form of Exhibit F,
agreeing to be bound by the terms of this Agreement), (xi) making investments
in, and being a member of, Boulder Brands Investments, or activities permitted
under, or otherwise contemplated by, the BBI LLC Agreement and (xii) activities
incidental to the business activities described in (i) through (x) above.

 



-7-

 

 

2.12. Section 8.23(c) of the Credit Agreement is hereby amended in its entirety
and as so amended shall be restated to read as follows:

 

(c) Capital Expenditures. Neither the Parent nor any Borrower shall, nor shall
it permit any of their respective Subsidiaries to, incur Capital Expenditures in
an amount in excess of $20,000,000 (the “Maximum Cap Ex Amount”) in the
aggregate during any fiscal year; provided, however, that if the Parent, the
Borrowers and the Subsidiaries expend less than the Maximum Cap Ex Amount in any
fiscal year the Maximum Cap Ex Amount for the next succeeding fiscal year of the
Parent, the Borrowers and the Subsidiaries (but only the next succeeding fiscal
year) shall be increased by (i) the excess of the Maximum Cap Ex Amount for the
preceding fiscal year over the amount actually expended by the Parent, the
Borrowers and their respective Subsidiaries during such preceding fiscal year
(the “Carry Forward Amount”) and (ii) the Available Basket Amount. Any Capital
Expenditures made during any fiscal year shall be deemed to be made first from
amounts that are not Carry Forward Amounts from a prior fiscal year and only
when such amounts are used in full shall any Carry Forward Amounts be used. For
purposes of determining compliance with this Section 8.23(c), (i) any Capital
Expenditures made or otherwise incurred by the Parent, the Borrowers or any of
their respective Subsidiaries during the fiscal years of the Parent ended
December 31, 2013 and/or December 31, 2014 and related solely to the development
of the Borrowers’ new bread production line and implementation of the Borrowers’
plant consolidation initiatives shall not be counted against the Maximum Cap Ex
Amount or otherwise be deemed to reduce or utilize the Maximum Cap Ex Amount for
such fiscal years; provided, that the aggregate amount of such Capital
Expenditures excluded pursuant to this clause (i) shall not exceed $14,000,000
in the aggregate for both of the fiscal years ended December 31, 2013 and
December 31, 2014 and (ii) any Capital Expenditures made or otherwise incurred
by the Target prior to the date hereof during the fiscal year ending on December
31, 2012 shall not be counted against the Maximum Cap Ex Amount or otherwise be
deemed to reduce or utilize the Maximum Cap Ex Amount for such fiscal year.

 



-8-

 

 

2.13. The parties hereto confirm and agree that GE Capital Bank shall be named
“Documentation Agent” for the Increase contemplated by this Amendment. GE
Capital Bank in such capacity shall be entitled to the protections of Section
11.10 of the Credit Agreement.

 

2.14. Section 13.9 of the Credit Agreement is hereby amended by deleting the
words “Smart Balance, Inc.” and inserting the words “Boulder Brands, Inc.” in
lieu thereof.

 

2.15. Schedule 6.2 to the Credit Agreement is hereby deleted in its entirety and
as so deleted shall be replaced with Schedule 6.2 to this Amendment.

 

2.16. Schedule I to Exhibit E to the Credit Agreement is hereby deleted in its
entirety and as so deleted shall be replaced with Schedule I to this Amendment.

 

2.17. Schedule 1 to the Credit Agreement is hereby deleted in its entirety and
as so deleted shall be replaced with Schedule 1 to this Amendment.

 

Section 3. Conditions Precedent.

 

3.1. The effectiveness of this Amendment is subject to the satisfaction (or
waiver by the Administrative Agent) of all of the following conditions
precedent:

 

(a) the Borrowers, the Guarantors, the Required Lenders, each Increase Lender
and the Administrative Agent shall have executed and delivered this Amendment;

 

(b) the Borrowers shall have delivered to the Administrative Agent executed
Notes for each applicable Lender in the forms attached as Exhibit D-2 to the
Credit Agreement;

 

(c) the Administrative Agent shall have received a certificate of an Authorized
Representative of the Borrowers certifying that, on a Pro Forma Basis, the Total
Funded Debt to EBITDA Ratio for the most recently ended four fiscal quarter
period is less than or equal to 4.25 to 1.0;

 

(d) if any Eurocurrency Loans are outstanding under the Revolving Credit on the
First Amendment Effective Date, such Eurocurrency Loans shall be deemed to be
prepaid on such date (to the extent necessary to allocate such outstanding
Eurocurrency Loans in accordance with the Percentage of each Lender after giving
effect to the Specified Increase) and the Borrowers shall pay any amounts owing
to the Revolving Credit Lenders pursuant to Section 1.12 of the Credit
Agreement; and

 



-9-

 

 

(e) the Administrative Agent shall have received a completed Increase Request
pursuant to the provisions of Section 1.16 of the Credit Agreement.

 

Section 4. Representations.

 

In order to induce the Lenders to execute and deliver this Amendment:

 

4.1. Each Borrower hereby represents to the Lenders that as of the date hereof
this Amendment has been duly authorized, executed and delivered thereby.

 

4.2. Each Borrower hereby represents to the Lenders that as of the date hereof
(i) no Default or Event of Default has occurred and is continuing under the
Credit Agreement or shall result after giving effect to this Amendment and
(b) the representations and warranties set forth in Section 6 of the Credit
Agreement are true and correct (except that the representations contained in
Section 6.5 shall be deemed to refer to the most recent financial statements
delivered to the Administrative Agent pursuant thereto) in all material respects
as of such date, except to the extent the same expressly relate to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date.

 

Section 5. Miscellaneous.

 

5.1. Each Borrower and Guarantor heretofore executed and delivered to the
Administrative Agent the Security Agreement and certain other Collateral
Documents. Each Borrower and Guarantor hereby acknowledges and agrees that the
Liens created and provided for by the Collateral Documents continue to secure,
among other things, the Obligations arising under the Credit Agreement as
amended hereby; and the Collateral Documents and the rights and remedies of the
Administrative Agent thereunder, the obligations of each Borrower and each
Guarantor thereunder, and the Liens created and provided for thereunder remain
in full force and effect and shall not be affected, impaired or discharged
hereby. Nothing herein contained shall in any manner affect or impair the
priority of the liens and security interests created and provided for by the
Collateral Documents as to the indebtedness which would be secured thereby prior
to giving effect to this Amendment.

 

5.2. Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.

 

5.3. Each Borrower agrees to pay on demand all costs and expenses of or incurred
by the Administrative Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of counsel for the Administrative Agent.

 



-10-

 

 

5.4. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
shall be construed and determined in accordance with the laws of the State of
New York (including Section 5-1401 and Section 5-1402 of the General Obligations
law of the State of New York) without regard to conflicts of law principles that
would require application of the laws of another jurisdiction.

 

[Signature Pages to Follow]

 

-11-

 

 



Execution Copy

 



This First Amendment to Credit Agreement is entered into as of the date and year
first above written.

 

 



  “Borrowers”       GFA Brands, Inc.       By:   /s/ Christine Sacco     Name:
Christine Sacco     Title: Chief Financial Officer, Treasurer and Assistant
Secretary               UHF Acquisition Corp.       By: /s/Christine Sacco    
Name: Christine Sacco     Title: Chief Financial Officer, Treasurer and
Assistant Secretary               Udi’s Healthy Foods, LLC       By: /s/
Christine Sacco     Name: Christine Sacco     Title: Chief Financial Officer,
Treasurer and Assistant Secretary               “Guarantor”       Boulder
Brands, Inc. (formerly known as Smart Balance, Inc.)       By: /s/ Christine
Sacco     Name: Christine Sacco     Title: Chief Financial Officer and Treasurer



 



 

 

 

Accepted and agreed to.

 



  “Administrative Agent, L/C Issuer and Swing Line Lender”       Bank of
Montreal, as Administrative Agent, L/C Issuer and Swing Line Lender       By: 
/s/ Philip Langheim     Name: Philip Langheim     Title: Managing Director



  

 

 

 



  “Lenders”       Bank of Montreal, as a Lender       By:  /s/ Philip Langheim  
  Name: Philip Langheim     Title: Managing Director



 

 

 

 



  ACAS CLO 2012-1, Ltd., as a Lender   By: American Capital Leveraged Finance
Management, LLC (f/k/a American Capital Asset Management, LLC), its Collateral
Manager       By:  /s/ Nicoleen Prince-Burrell     Name: Nicoleen Prince-Burrell
    Title: Authorized Signatory



 

 

 

 



   AMMC CLO IX, LIMITED, as a Lender         By: American Money Management
Corp., as Collateral Manager       By:  /s/ David P. Meyer     Name: David P.
Meyer     Title: Senior Vice President



 

 

 

 



  AMMC CLO X, LIMITED, as a Lender         By: American Money Management Corp.,
as Collateral Manager         By:   /s/ David P. Meyer     Name: David P. Meyer
    Title: Senior Vice President



 



 

 

 



  AMMC CLO XI, LIMITED, as a Lender         By: American Money Management Corp.,
as Collateral Manager         By:  /s/ David P. Meyer     Name: David P. Meyer  
  Title: Senior Vice President

 



 

 

 



  Arrowood Indemnity Company, as administrator of The Pension Plan of Arrowood,
as a Lender         By: Invesco Senior Secured Management, Inc. as Investment
Manager         By:  /s/ Robert Drobny     Name: Robert Drobny     Title:
Authorized Individual



 

 

 

 



  Arrowood Indemnity Company, as a Lender         By: Invesco Senior Secured
Management, Inc. as Investment Manager         By:  /s/ Robert Drobny     Name:
Robert Drobny     Title: Authorized Individual



 

 

 

 



  Avalon IV Capital, Ltd., as a Lender         By: Invesco Senior Secured
Management, Inc. as Asset Manager         By:  /s/ Robert Drobny     Name:
Robert Drobny     Title: Authorized Individual



 

 

 

 



  BlueMountain CLO 2011-1 Ltd, as a Lender         By: BLUEMOUNTAIN CAPITAL
MANAGEMENT     Its Collateral Manager         By:  /s/ Jack Chau     Name: Jack
Chau     Title: Associate



 

 

 

 



  BlueMountain CLO 2012-1 Ltd, as a Lender         By: BLUEMOUNTAIN CAPITAL
MANAGEMENT     Its Collateral Manager         By:  /s/ Jack Chau     Name: Jack
Chau     Title: Associate

  



 

 

 



  BlueMountain CLO II, LTD, as a Lender         By: BLUEMOUNTAIN CAPITAL
MANAGEMENT     Its Collateral Manager         By:  /s/ Jack Chau     Name: Jack
Chau     Title: Associate

  

 

 

 



  BlueMountain CLO III, LTD, as a Lender         By: BLUEMOUNTAIN CAPITAL
MANAGEMENT     Its Collateral Manager         By:  /s/ Jack Chau     Name: Jack
Chau     Title: Associate



 

 

 

 



  Centurion Credit Class of Norrep Opportunities Corp., as a Lender       By:  
/s/ Deirdre Harris     Name: Deirdre Harris     Title: Chief Operating Officer



 

 

 

 



  Children’s Healthcare of Atlanta, Inc., as a Lender         By: Invesco Senior
Secured Management, Inc. as Investment Manager         By:  /s/ Robert Drobny  
  Name: Robert Drobny     Title: Authorized Individual



 

 

 

 



  Churchill Financial Cayman Ltd., as a Lender         By: Churchill Financial
LLC, as its Collateral Manager         By:  /s/ David Montague     Name: David
Montague     Title: Vice President

  

 

 

 



  The City of New York Group Trust, as a Lender         By: Invesco Senior
Secured Management, Inc. as Investment Manager         By:  /s/ Robert Drobny  
  Name: Robert Drobny     Title: Authorized Individual



 

 

 

 



  Citibank, N.A., as a Lender       By:  /s/ Dina Garthwaite     Name: Dina
Garthwaite     Title: Vice President



 

 

 

 



  Consumer Program Administrators, Inc, as a Lender         By:  William J.
Morgan     Name: William J. Morgan     Title: Managing Director



 

 

 

 



  Diversified Credit Portfolio Ltd., as a Lender         By: Invesco Senior
Secured Management, Inc. as Investment Manager         By:  /s/ Robert Drobny  
  Name: Robert Drobny     Title: Authorized Individual



 

 

 

 



  Farm Credit Services of America, PCA, as a Lender       By:  /s/ Greg Mazour  
  Name: Greg Mazour     Title: Vice President



 

 

 

 



  United FCS, PCA d/b/a FCS Commercial Finance Group, as a Lender       By:  /s/
Daniel J. Best     Name: Daniel J. Best     Title: Vice President



 



 

 

 



  Fifth Third Bank, as a Lender       By:  /s/ Ben Brodsky     Name: Ben Brodsky
    Title: Officer



 

 

 

 



  First Trust Senior Floating Rate Income Fund II, as a Lender         By: First
Trust Advisors L.P., its investment manager         By:  /s/ Scott Fries    
Name: Scott Fries     Title: Vice President



 

 

 

 



  Front Street Private Bank (Barbados) Ltd., as a Lender         By:  /s/ Tracy
Pounder     Name: Tracy Pounder     Title: Manager Investment Administration



 

 

 

 



  GE Capital Bank, as a Lender       By:  /s/ Heather-Leigh Glade     Name:
Heather-Leigh Glade     Title: Duly Authorized Signatory

 

 

 

 



  General Electric Capital Corporation, as a Lender       By:  /s/ James R.
Persico     Name: James R. Persico     Title: Duly Authorized Signatory







 

 

 

 



  ING Capital LLC, as a Lender         By:  /s/ Evelin Herrera     Name: Evelin
Herrera     Title: Vice President



 

 

 

 



  Invesco Dynamic Credit Opportunities Fund, as a Lender         By: Invesco
Senior Secured Management, Inc. as Sub-advisor         By:  /s/ Robert Drobny  
  Name: Robert Drobny     Title: Authorized Individual



 

 

 

 



  Invesco Floating Rate Fund, as a Lender         By: Invesco Senior Secured
Management, Inc. as Sub-Adviser       By:  /s/ Robert Drobny     Name: Robert
Drobny     Title: Authorized Individual



 



 

 



 



  Invesco Senior Income Trust, as a Lender         By: Invesco Senior Secured
Management, Inc. as Sub-advisor         By:  /s/ Robert Drobny     Name: Robert
Drobny     Title: Authorized Individual



  



 

 

 



  Invesco Senior Loan Fund, as a Lender    

 



  By: Invesco Senior Secured Management, Inc. as Sub-advisor       By:  /s/
Robert Drobny     Name: Robert Drobny     Title: Authorized Individual



  

 

 

 





  Invesco Zodiac Funds –   Invesco US Senior Loan Fund, as a Lender         By:
Invesco Management S.A. As Investment Manager         By:  /s/ Robert Drobny    
Name: Robert Drobny     Title: Authorized Individual



 



 

 

 



  JPMorgan Chase Bank NA as Trustee of the JPMorgan Chase Retirement Plan, as a
Lender       By:  /s/ William J. Morgan     Name: William J. Morgan     Title:
Managing Director



 

 

 

 



  JPMorgan Core Plus Bond Fund, as a Lender       By:  /s/ William J. Morgan    
Name: William J. Morgan     Title: Managing Director



 

 

 

 



  JPMorgan Floating Rate Income Fund, Inc., as a Lender       By:  /s/ William
J. Morgan     Name: William J. Morgan     Title: Managing Director





 

 

 

 



  Limerock CLO I, as a Lender           By: Invesco Senior Secured Management,
Inc. as Investment Manager         By:  /s/ Robert Drobny     Name: Robert
Drobny     Title: Authorized Individual



 

 

 

 



  Marea CLO, Ltd., as a Lender         By: Invesco Senior Secured Management,
Inc. as Collateral Manager         By:  /s/ Robert Drobny     Name: Robert
Drobny     Title: Authorized Individual



 

 

 

 



  Medical Liability Mutual Insurance Company, as a Lender         By: Invesco
Advisers, Inc. as Investment Manager         By:  /s/ Robert Drobny     Name:
Robert Drobny     Title: Authorized Individual



 

 

 

 



  Menard, Inc., as a Lender       By:  /s/ William J. Morgan     Name: William
J. Morgan     Title: Managing Director



 

 

 

 



  MidOcean Credit CLO I, as a Lender       By:  /s/ Jim Wiant     Name: Jim
Wiant     Title: Managing Director



 

 

 

 



  MSIM Peconic Bay, Ltd., as a Lender         By: Invesco Senior Secured
Management, Inc. as Collateral Manager         By:  /s/ Robert Drobny     Name:
Robert Drobny     Title: Authorized Individual



 

 

 

 



  Nautique Funding Ltd, as a Lender         By: Invesco Senior Secured
Management, Inc. as Collateral Manager         By:  /s/ Robert Drobny     Name:
Robert Drobny     Title: Authorized Individual



 

 

 

 



  Norrep High Yield Class of Norrep Opportunities Corp., as a Lender       By: 
/s/ Deirdre Harris     Name: Deirdre Harris     Title: Chief Operating Officer



 

 

 

 



  Norrep Income Growth Class of Norrep Opportunities Corp., as a Lender      
By:  /s/ Deirdre Harris     Name: Deirdre Harris     Title: Chief Operating
Officer



 



 

 

 



  Norrep Short Term Income Fund, as a Lender         By:  /s/ Deirdre Harris    
Name: Deirdre Harris     Title: Chief Operating Officer



 



 

 

 



  North Shore Community Bank and Trust, as a Lender         By:  /s/ Dionne
Miller     Name: Dionne Miller     Title: SVP, CCO



 



 

 

 



  OCEAN TRAILS CLO I, as a Lender         By: West Gate Horizons Advisors LLC,
as Investment Manager         By:  /s/ Heidi Skor     Name: Heidi Skor    
Title: Senior Credit Analyst



 

 

 

 



  OCEAN TRAILS CLO II, as a Lender         By: West Gate Horizons Advisors LLC,
as Investment Manager         By:  /s/ Heidi Skor     Name: Heidi Skor    
Title: Senior Credit Analyst



 

 

 

 



  OFSI Fund III, Ltd., as a Lender         By: Orchard First Source Capital,
Inc.

  

  Its: attorney in fact         By:  /s/ Kena Brown     Name: Kena Brown    
Title: Duly Authorized Signatory



 



 

 

 



  PENNANTPARK FLOATING RATE FUNDING I, LLC, as a Lender       By:  /s/ Arthur
Penn     Name: Arthur Penn     Title: CEO

  





 

 

 



  QUALCOMM Global Trading Pte. Ltd., as a Lender         By: Invesco Senior
Secured Management, Inc. as Investment Manager         By:  /s/ Robert Drobny  
  Name: Robert Drobny     Title: Authorized Individual



 



 

 

 



  Remuda Capital Management, LTD, as a Lender         By:  /s/ William J. Morgan
    Name: William J. Morgan     Title: Managing Director



 



 

 

 



  Solar Senior Capital Ltd., as a Lender         By:  /s/ David Mait     Name:
David Mait     Title: Authorized Signatory



 



 

 

 



  Suns SPV LLC, as a Lender         By:  /s/ David Mait     Name: David Mait    
Title: Authorized Signatory



 



 

 

 



  Wasatch CLO Ltd, as a Lender         By: Invesco Senior Secured Management,
Inc. as Portfolio Manager         By:  /s/ Robert Drobny     Name: Robert Drobny
    Title: Authorized Individual



 



 

 

 



  Waterfront CLO 2007-1, LTD, as a Lender         By:  /s/ James M Lisko    
Name: James M Lisko     Title: Senior Vice President     Grandview Capital
Management, LLC     As Investment Manager



 





 



